Citation Nr: 1021396	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  03-35 659	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for an acquired psychiatric disorder, to 
include major depression and PTSD.  

3.  Entitlement to a separate evaluation for radiculopathy of 
the lower extremity(ies) due to degenerative disc disease of 
the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2002. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for degenerative disc disease and assigned a 10 
percent disability evaluation, effective from September 28, 
2002, and an April 2007 decision which granted service 
connection for depression, assigning a 30 percent disability 
evaluation, effective from September 20, 2006.  Timely 
appeals were noted with respect to the assigned disability 
ratings.

During the pendency of the Veteran's appeal, the RO awarded 
increased evaluations for degenerative disc disease from 10 
percent to 20 percent, effective from September 28, 2002, and 
for the acquired psychiatric disorder from 30 percent to 50 
percent, effective from September 20, 2006.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum 


available benefit, does not abrogate the appeal.  Id.  Thus, 
the issues remain in appellate status. 

A hearing on these matters was held before the undersigned 
Veterans Law Judge on October 9, 2008.  A copy of the hearing 
transcript has been associated with the file.

In January 2009, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.

The issue of entitlement to a separate evaluation for 
radiculopathy to the lower extremity(ies) is remanded to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
lumbar spine is not manifested by recurrent attacks with 
intermittent relief, or incapacitating episodes requiring 
periods of bedrest prescribed by a physician; ankylosis; or 
flexion limited to 30 degrees or less.

2.  The service-connected depression and PTSD, are manifested 
by irritability, chronic sleep impairment, panic attacks 2 to 
3 times a week; difficulty adapting to stressful 
circumstances; and difficulty establishing and maintaining 
effective relationships.  Occupational and social impairment 
with deficiencies in most areas due to such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and spatial disorientation have 
not been shown.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009). 

2.  The criteria for an initial disability evaluation in 
excess of 50 percent for an acquired psychiatric disorder, to 
include major depression and PTSD, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411-9434 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated December 2003 and July 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims for an increased initial 
disability evaluation; information and evidence that VA would 
seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the Veteran 
was notified of the way effective dates are established.

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in August 2005 (degenerative 
disc disease) and September 2007 (acquired psychiatric 
disorder).  The Veteran was able to participate effectively 
in the processing of his claims.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

Degenerative Disc Disease of the Lumbar Spine 

The Veteran filed a claim for service connection for 
degenerative disc disease of the lumbar spine in May 2002, 
approximately 4 months prior to his discharge from active 
service.  Service connection for degenerative disc disease 
was granted by rating decision dated September 28, 2002, the 
day after the Veteran's discharge from service, with a 10 
percent disability evaluation assigned from that date.  By 
rating decision dated in August 2005, the disability 
evaluation was raised to 20 percent, effective September 28, 
2002.  During the pendency of this appeal, the criteria for 
rating spine disabilities were changed.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether  
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome (IDS) that is postoperative, is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other  
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4  
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires evidence of moderate limitation of motion 
of the lumbar spine.  A 40 percent evaluation necessitates 
evidence of severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.   Under these revised 
criteria, IDS is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:
Unfavorable ankylosis of the entire 
spine........................................................
...100

Unfavorable ankylosis of the entire thoracolumbar 
spine.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30

Forward flexion of the thoracolumbar spine greater than 30  
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the  
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...............................20

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic  
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dispend or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The Formula for Rating IDS based on incapacitating episodes 
remains as stated above and was not changed in September 
2003.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R.    § 4.40.  

On pre-discharge examination in May 2002, the Veteran 
reported lumbar spine pain since a parachute accident in May 
1998.  On physical examination, there was no limitation of 
motion of the spine due to pain, weakness, lack of endurance 
or incoordination.  He could "sustain heavy physical 
activities without immediate distress."  

Post-service evidence includes June and September 2003 
clinical notes in which the Veteran reported chronic lumbar 
spine pain which flared up with standing for long periods, 
bending, and "certain movements."  

In November 2003, the Veteran experienced an exacerbation of 
his low back pain.  He denied loss of bowel or bladder 
control or weakness in the legs.  His pain was ameliorated 
somewhat by muscle relaxers and naproxen.  He reported that 
he was applying for law enforcement jobs despite his lumbar 
spine disability.    

The Veteran received a VA examination of his spine in January 
2005 and reported weekly numbness and weakness in the lower 
extremities, as well as paresthesias, dizziness, and falls.  
Flareups occurred several times a week and lasted from 3 to 
12 hours, causing him to miss work.  The Veteran also 
reported stiffness, moderate low back spasm, and pain 
radiating into the lower extremities.  He wore a brace and 
was able to walk a quarter of a mile.  

On physical examination, the Veteran had an antalgic gait.  
There was moderate spinal list and lumbar flattening.  There 
was no ankylosis of the thoracolumbar spine.  There was 
objective evidence of mild to moderate spasm, guarding, pain 
with motion, and tenderness; however, the examiner found that 
these symptoms were not responsible for the Veteran's 
antalgic gait or abnormal spinal contour.  On range of motion 
testing, flexion was from 15 to 50 degrees; extension was to 
10 degrees; lateral flexion was to 5 degrees bilaterally; and 
rotation was to 10 degrees bilaterally.  There was an 
additional 10 degree loss of flexion on repetitive use due to 
pain.  It was reported that muscle spasm, tenderness, and/or 
guarding were not responsible for abnormal gait or abnormal 
spinal contour.  The Veteran complained of intermittent 
paresthesias, numbness and weakness in the lower extremities.  
Motor examination revealed normal muscle tone, and no sign of 
atrophy.  Sensory examination and reflexes were present and 
equal in both lower extremities.  Lasegue's sign was positive 
bilaterally.  The effects of the Veteran's degenerative disc 
disease were said to be "significant," with increased 
absenteeism from work (7 days in the past 12 months).

During a June 2006 orthopedic consult, the Veteran reported 
"intermittent" low back pain.  He denied paresthesia, 
radiculopathy, or any other neurological abnormalities.  His 
pain consisted of pain in the low back and sacroiliac areas, 
with hamstring tightness bilaterally and stiffness of the 
sacrospinal muscles.  He had intermittent exacerbations of 
his symptoms.  He no longer worked as a truck driver and had 
recently taken a desk job as a case worker.  He had been 
unable to pass physical examinations to enter law 
enforcement.  

On physical examination, there was no antalgic gait, evidence 
of spasm, or neurological abnormalities; however, there was 
decrease in the lumbar lordosis and mild tenderness at L5-S1.  

The Veteran entered physical therapy in June 2006.  On June 
7, 2006, flexion was to 80 degrees; on June 22, 2006, flexion 
was to 75 degrees.  The lumbar area was tender to palpation 
and "tight with spasms."  

Upon discharge from physical therapy in October 2006, the 
Veteran's ranges of motion were as follows:  flexion to 53 
degrees, extension to 25 degrees, right lateral flexion to 
28; left lateral flexion to 34; right lateral rotation to 24; 
and left lateral rotation to 27, with some pain.  It was 
noted that the Veteran had made "poor progress" towards his 
goals of increased range of motion, strength, flexibility, 
ambulation, stair climbing, decreased pain, tenderness, 
swelling, improved endurance and improved functional ability.  

On VA examination in August 2007, the Veteran reported no 
neurological abnormalities such as numbness, paresthesia, 
weakness in the lower extremities, or unsteadiness.  He did 
report decreased motion, stiffness, weakness of the spine, 
spasms, and pain localized in the paralumbar region which was 
severe, constant, and occurring on a daily basis.  There was 
no radiation of the pain.  Flareups were said to be severe, 
occurring every 2 to 3 weeks for 3 to 7 days.  The Veteran 
reported that he found it difficult to get out of bed during 
these episodes, and estimated that he had had 4 weeks of 
incapacitating episodes in the past 12 months.  There was no 
indication that a physician had prescribed bedrest for the 
Veteran.  He was able to walk a quarter of a mile with a 
"mildly" antalgic gait.  

On physical examination, there were no abnormal spinal 
curvatures noted.  There was bilateral spasm, guarding, pain 
with motion, tenderness and weakness, which the examiner 
reported were severe enough to cause abnormal gait.  Motor 
and sensory examinations were normal.  Range of motion 
testing showed flexion to 40 degrees; extension to 15 
degrees; lateral flexion to 15 degrees bilaterally; rotation 
to 15 degrees bilaterally; and objective evidence of pain 
upon repetitive motion, with a loss of approximately 5 
degrees in all ranges.  Lasegue's sign was positive 
bilaterally.  There was no evidence of malingering during 
testing.  

The Veteran was employed full-time as a case manager, but had 
lost 4 weeks of work during the past 12 months due to his 
lumbar spine disability.  He had also missed "significant 
periods of time" from a second job as a firearms instructor 
due to his back pain.  His back pain was said to have 
"significant effects" on his employment and "moderate" 
effects on most other usual daily activities.  

On March 15, 2008, the Veteran was involved in a motor 
vehicle accident and was treated for back pain with radiation 
in a sciatic nerve distribution by a private physician, Dr. 
J.L.K.  Range of motion testing accomplished by Dr. K. in May 
2008 showed flexion to 40 degrees; extension to 6 degrees; 
and lateral flexion to 12 degrees bilaterally.  

The Veteran saw another private physician, Dr. M.I.R., in 
June 2008, with complaints of pain radiating into the left 
lower extremity with numbness and paresthesia.  Range of 
motion showed flexion to 80 degrees, extension to 30 degrees, 
lateral bend to 25 degrees and rotation to 20 degrees 
bilaterally.  

Dr K. measured the Veteran's range of motion in September 
2008 as 70 degrees of flexion; 20 degrees of extension; and 
14 degrees of lateral flexion bilaterally.  There is no 
indication that Dr. K. prescribed bedrest for the Veteran.

In an undated chiropractic evaluation, flexion was to 60 
degrees, extension was to 20 degrees, and lateral flexion was 
to 14 degrees bilaterally, with mild to moderate pain.  He 
was said to have had incapacitating episodes of more than 4 
but less than 6 weeks.  The Veteran has pointed to this 
statement as evidence of entitlement to a 40 percent 
disability rating based on incapacitating episodes; however, 
there was no indication that a physician prescribed bedrest 
for those incapacitating episodes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (Note 1).  

In support of his claim, the Veteran has also submitted 
copies of his requests for leave in June, October and 
December 2008 as evidence of increased absenteeism.

During his December 2008 hearing testimony, the Veteran 
stated that his back pain was "off and on" and that he had 
to take a break while walking long distances because his back 
would tighten up.  He had intermittent spasms which required 
him to get off his feet for relief.  

In January 2009, a VA clinician ordered the Veteran off work 
beginning on January 27, 2009, and ending February 7, 2009, 
with moderated duty to include no lifting or carrying of 
items greater than 50 pounds.  The physician did not 
prescribe bed rest or indicate that the Veteran was suffering 
an incapacitating episode.  

The Veteran received another VA examination of his spine in 
February 2009.  He reported pain in the lower back, with 
occasional radiation to the lower extremities.  According to 
the Veteran, his flareups were severe, occurred weekly and 
lasted for several hours, requiring him to take time off of 
work.  

On physical examination, the Veteran's gait was antalgic.  He 
had a spinal list and lumbar flattening.  There was spasm, 
guarding and pain bilaterally, which, in the examiner's view, 
was not severe enough to be responsible for an antalgic gait.  
Motor examination revealed ankle plantar flexion and great 
toe extension of 4/5 on the left; and good muscle tone was 
observed.  There was 3 cm. of muscle atrophy on the left 
thigh when compared to the right.  A sensory examination 
revealed some sensory loss in the left foot.  Reflexes were 
present and equal.  Flexion was to 25 degrees; extension was 
to 10 degrees; lateral flexion was to 20 degrees bilaterally 
and rotation was to 25 degrees bilaterally.  There was an 
additional 5 to 10 degrees of limitation after repetitive 
motion due to pain.  The examiner noted a "significant 
supratentorial overlay," indicative of malingering.  The 
examiner observed that the Veteran had "minimal difficulty" 
lying down and rising from the examination table, and did a 
lot of grunting and deep breathing during range of motion 
testing.  The examiner also noted that the Veteran was 
muscular.  The examiner did find that the Veteran's back 
disability had "significant effects" on his occupation due 
to increased absenteeism.  

On private evaluation in March 2009, formal range of motion 
testing was not accomplished; however, the Veteran was said 
to be able to forward flex "more comfortably" than he could 
laterally flex.  He was also "grossly intact neurovascularly 
of the lower extremities" although there was occasional 
tingling in the left lower extremity.  It was reported that 
the Veteran felt that his back symptomatology had been 
significantly exacerbated by the most recent injury.  

On review of the record, the Board finds that an evaluation 
in excess of 20 percent is not warranted for the Veteran's 
service-connected degenerative disc disease under either the 
former or current criteria.  Under the former criteria, there 
is no objective evidence showing that the Veteran's service-
connected degenerative disc disease is severe, with recurring 
attacks with intermittent relief.  The Veteran testified 
during his December 2008 hearing that his pain was "off and 
on" with "intermittent" flareups, an assessment which is 
supported by the medical evidence of record.  Although the 
Veteran has had flareups of pain which cause him increased 
absenteeism at work, he has remained employed in two jobs and 
engages in exercise.  All of his VA examination reports 
indicate that he was able to walk a quarter of a mile, and 
the Veteran testified that he was able to walk long distances 
before experiencing a flareup of back pain.  The VA examiner 
also noted that the Veteran was fairly muscular and 
questioned whether his symptoms were as severe as reported, 
given that he was also able to lie down and rise from an 
examination table with apparent ease.  Considering the 
evidence a whole, the symptomatology associated with the 
Veteran's degenerative disc disease of the lumbar spine does 
not result in more than moderate limitation of motion under 
the former criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

Applying the current criteria to the Veteran's claim, the 
evidence fails to show that the Veteran's degenerative disc 
disease has resulted in incapacitating episodes resulting in 
physician-prescribed periods of bed rest having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months to warrant an evaluation greater than 40 
percent under Diagnostic Code 5243.  Although the Veteran has 
reported a significant amount of time lost from work due to 
an inability to rise from bed during a flareup, there is no 
indication in the record that any physician ordered him to 
bed for any period of time.  Thus, an evaluation in excess of 
20 percent is not warranted based on the frequency of any 
incapacitating episodes.   

Furthermore, the evidence tends to show that the Veteran's 
disability does not meet the criteria for a rating in excess 
of 20 percent for orthopedic manifestations.  The most severe 
limitation of motion of the spine was found on examination in 
February 2009, when flexion was limited to 25 degrees.  
Flexion limited to 30 degrees or less meets the criteria for 
a rating of 40 percent; however, the VA examiner called the 
range of motion testing into question, stating his belief 
that there was "a significant supratentorial overlay" 
during the examination.  The examiner pointed out that the 
Veteran was muscular and that he was able to lie down and 
rise from the examining table with apparent ease; however, he 
was unable to accomplish range of motion testing without a 
significant amount of groaning and deep breathing.  
Additionally, flexion was to 70 degrees in September 2008, 
and there was no medical or lay evidence of an exacerbation 
of the Veteran's low back symptomatology from September 2008 
to February 2009.  After review of the evidence, and 
considering the February 2009 examiner's findings of 
malingering, the Board finds that the finding of flexion 
limited to less than 30 percent in February 2009 is of 
limited probative value.  Thus, the Board finds that the 
Veteran's orthopedic symptoms do not warrant a rating of 
greater than 20 percent under the revised criteria.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  
There is no objective evidence that the pain associated with 
the Veteran's degenerative disc disease severely interferes 
with his daily functions.  The Veteran is employed as both as 
a case manager and firearms instructor, and is able to 
discharge the duties of his employment despite increased 
absenteeism.  On VA examination in February 2009, the Veteran 
was observed to lie down and rise from an examination table 
without much difficulty.  Although some additional limitation 
of motion of 5 to 10 degrees upon repetitive use has been 
reported, the Board finds that this is not adequate pathology 
or symptoms that would warrant an evaluation in excess of 20 
percent for functional loss.  See DeLuca, 8 Vet. App. 204-7 
(1995).

Higher alternative ratings are available under both the old 
and revised schedular criteria.  However, there is no 
evidence of a fracture of the vertebra, ankylosis of any part 
of the spine, or severe lumbosacral strain resulting in 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion that would entitle the Veteran to an increased rating 
under any of those applicable Diagnostic Codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2002).  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine presents an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  The Board acknowledges that the Veteran has 
increased absenteeism from his employment as a result of his 
back disorder; however, he maintains full-time employment in 
two separate positions.  A referral for consideration of an 
extraschedular rating is therefore not warranted.  See Floyd 
v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the Veteran's service connected 
degenerative disc disease have warranted no more than a 20 
percent rating since September 28, 2002, the effective date 
of the grant of service connection.

Increased Initial Evaluation for an Acquired Psychiatric 
Disorder

Service connection for depression was granted by rating 
decision dated April 2007, and a 30 percent disability 
evaluation was assigned effective September 20, 2006, the 
date of the Veteran's claim for service connection.  The 
award was later increased to 50 percent by rating decision 
dated in March 2008.  

Although the claim was initially termed as one for an 
increased initial evaluation for depression, during the 
course of the appeal, evidence was received indicating that 
the Veteran also has PTSD as a result of a failed parachute 
jump in service. Examiners who have evaluated the Veteran are 
of the opinion that the Veteran's depressive symptomatology 
and his PTSD symptoms are enmeshed and cannot be separately 
rated.  The matter is therefore being treated as a claim for 
an initial disability evaluation in excess of 50 percent for 
an acquired psychiatric disorder, to include major depression 
and PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.   

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic  attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social  
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411-9434.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 61 
to 70 is reflective of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
41 to 50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The Veteran contends that the symptomatology associated with 
his service-connected acquired psychiatric disorder is more 
severe than that which is reflected in the currently assigned 
50 percent disability evaluation.  The Veteran's assertions 
regarding his service-connected psychiatric pathology involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such descriptions must, however, be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.   

In November 2003, the Veteran reported that he was under a 
great deal of stress and that he felt depressed, primarily 
due to conflict with his supervisor and his termination from 
his job.  His symptoms included anxiety, mood swings and 
depression, decreased energy and appetite, and a lack of 
interest in formerly pleasurable activities.  He also 
reported that he was not sleeping well and that he had 
nightmares.  The Veteran was diagnosed with depression.  

In a December 2003 clinical note, the Veteran's appetite had 
improved, but he reported guilt over past mistakes and 
decreased concentration.  His other symptoms remained 
constant.  In January 2004, the Veteran stated that he had 
episodes of irritability, which were somewhat improved by 
medication.  A GAF score of 55, indicative of moderate 
symptoms, was assigned.  

The Veteran did not seek VA mental health services again 
until August 2006.  At that time, the Veteran reported 
depression due to medical problems, including his service-
connected disabilities, and described himself as "moody."  
The Veteran had been employed for 2 years as a case manager.  
He had no legal problems.  On mental status examination, the 
Veteran was clean, appropriately dressed and groomed and his 
speech was coherent and a normal rhythm, rate and tone.  
There were no abnormal movements or mannerisms, and his 
thought process was logical and goal directed.  There were no 
delusions, hallucinations, or suicidal/homicidal ideation.  
The mood was irritable and the affect congruent.  Cognitive 
functions were "grossly intact."  There were reports of 
sleep impairment.  Memory, insight and judgment were good.  A 
GAF of 65, indicative of mild symptomatology, was assigned.  

In September 2006, the Veteran had increased feelings of 
frustration that his medical problems were not resolving.  He 
was irritable, anxious and somewhat depressed.  He continued 
to have chronic sleep impairment, low energy, and decreased 
concentration.  The examiner observed that the Veteran's 
affect was blunted.  A GAF of 65 was assigned.  

On clinical evaluation in November 2006, a GAF of 60, 
indicative of moderate symptomatology, was assigned; however, 
the Veteran's symptoms were largely unchanged from those 
noted in past clinical treatment.  

The Veteran received a VA mental health evaluation in 
February 2007.  He reported that his relationships with 
family members were strained due to his mental health 
symptoms.  He would often become irritable and lash out at 
them.  His relationships with friends were similarly 
strained.  His activities were solitary and included reading, 
spending time on his computer, and exercising.  He 
experienced verbal outbursts "almost weekly" and on one 
occasion punched a wall.  His symptoms also included 
irritability, anxiety, stress, depression, panic attacks, 
difficulty falling asleep and staying asleep, suspiciousness, 
and deterioration in work performance.  According to the 
examiner, these symptoms resulted in "moderate" impairment 
of social and occupational functioning.  

On cognitive testing, the Veteran could not accomplish serial 
7s or spell a word forward and backward.  He was preoccupied 
with one or two topics.  There were no hallucinations or 
delusions, nor were there suicidal or homicidal thoughts.  
Panic attacks were said to occur 2-3 times per week for a 
maximum of 30 seconds.  Recent and immediate memory was 
mildly impaired.  

The examiner found that it was not possible to separate the 
symptomatology caused by major depression and PTSD because of 
their "chronicity and progressiveness."  The diagnosis was 
dysthymic disorder secondary to chronic pain, and PTSD due to 
a parachute accident.  A GAF of 55 was assigned.  

During clinical evaluations accomplished in the first half of 
2007, the Veteran's symptoms were unchanged from those found 
on VA examination in February 2007.  GAF scores ranged from 
60 to 62.  However, in an evaluation dated August 31, 2007, 
the Veteran's symptoms worsened noticeably.  He reported that 
he had increased anger and irritability which resulted in 
panic attacks.  Although he tried not to show this in the 
workplace, it still negatively impacted his relationships 
with others and led to decreased productivity.  He was having 
problems with "road rage" and drinking.  He was having 
nightmares concerning his parachute accident and decreased 
concentration.  On mental status examination, the Veteran had 
a constricted affect, although he did make eye contact.  
Despite the Veteran's complaints of decreased concentration, 
there was no evidence of a thought disorder.  He had 
intrusive thoughts and flashbacks, with nightmares 2 to 3 
times a week.  He denied hallucinations, delusions, paranoia, 
and suicidal/homicidal ideation.  Judgment and insight were 
good.  A GAF of 50, indicative of serious symptomatology, was 
assigned.  

On clinical evaluation in October 2007, the Veteran reported 
that he was neglecting some areas of hygiene and that he had 
"delusions and hallucinations" about his parachute jump.  
His anxiety and irritability had increased.  His memory and 
concentration had decreased to the point where he had to 
carry notes with him.  Frequency of panic attacks had 
increased to 3 times a week.  He had recently entered into a 
relationship and was verbally abusive towards her.  His 
productivity at work had decreased, and he felt that he was 
in danger of losing his job.  Mental status examination was 
unchanged from August 2007.  A GAF of 50 was assigned.  In 
November 2007, the Veteran was referred for a 
neuropsychological evaluation to ascertain the nature of his 
reported decrease in memory and concentration.

Neuropsychological testing was accomplished in November 2007; 
however, the examiner was unable to reach a conclusion as to 
the nature of the Veteran's reported thought disorder because 
"his performances [on testing] reflected one who is putting 
forth effort to portray oneself as impaired when one is not, 
or more impaired than one is with respect to recent memory in 
particular and cognitive functioning in general.  His 
response bias during this evaluation ... makes it impossible to 
delineate accurately any cognitive strengths and/or 
limitations that might provide diagnostic clarification."   

In clinical evaluations dated in December 2007 and February 
2008, symptoms were unchanged, and GAF scores remained at 50.   

In November 2008, the Veteran reported that he had not been 
compliant with his medications and was counseled as to the 
need to take his medications and not engage in self-
destructive behavior.  The Veteran was angry and irritable 
and reported that he was unable to obtain desired employment 
in law enforcement.  He had recently gotten into a verbal 
argument with his supervisor and was reprimanded.  He had a 
hard time maintaining a relationship.  

On mental status examination, the Veteran's affect was tense 
and irritable.  There was no evidence of thought disorder.  
He reported increased frequency of flashbacks since his most 
recent clinical assessment.  His nightmares had increased 
since being turned down for 2 jobs in law enforcement.  There 
were no hallucinations, delusions, paranoia or 
suicidal/homicidal ideation.  Judgment and insight were good.  
A GAF score of 65, indicative of mild symptomatology, was 
assigned.  

During his December 2008 hearing testimony, the Veteran 
stated that his symptoms included depression, anxiety, anger, 
mood swings, flashbacks, and suspiciousness.  He was no 
longer taking medication because of its perceived side 
effects, choosing instead to engage in yoga and other 
alternative stress relieving techniques.  He continued to be 
"restless at night" and felt that his recently diagnosed 
hypertension and irregular heartbeat were the result of his 
depressive symptoms.  At work, he was distant from colleagues 
and reported that he had just been laid off, causing 
additional stress.  When he was working, the quality of his 
performance had decreased.  The Veteran did not indicate that 
his mental health symptomatology was the cause of the loss of 
his employment.

The Board remanded the issue to the RO in January 2009 in 
order to obtain a VA examination addressing the current level 
of severity of the Veteran's mental health symptomatology.  
On VA examination in February 2009, the Veteran reported that 
he had been "moderately" depressed for the past 6 years.  
He remained single due to irritability in his relationships.  
He had some friends but preferred solitary activity due to 
his irritability and a need to isolate.  He used alcohol to 
cope with his mental and physical health problems.  He 
exhibited avoidance behavior and had a sense of a 
foreshortened future. 

On mental status examination, speech was clear and goal-
directed, and there was no evidence of a thought disorder.  
Remote, recent and immediate memory was normal.  He was 
clean, neatly groomed, and appropriately dressed.  His affect 
was "occasionally incongruent with content."  His mood was 
anxious.  There were no hallucinations, delusions, or 
suicidal/homicidal ideation.  He had "middle insomnia" 2 to 
3 times per week related to his pain, with reduced efficiency 
the following day due to lack of sleep.  There was no 
inappropriate or obsessive/ritualistic behavior, although the 
Veteran did interpret proverbs inappropriately.  Panic 
attacks occurred twice a week on average.  They were 
described by the Veteran as severe and lasting "a couple 
minutes."  Motivation was described as poor.  

The examiner diagnosed PTSD and chronic adjustment disorder 
with anxiety with depressed mood, which were said to be 
occurring concurrently.  It was "impossible to separate 
them."  The Veteran was said to have "moderate symptoms" 
with "moderate impairment in social functioning ... and mild 
to moderate occupational impairments."  A GAF score of 55 
was assigned.  

The February 2009 examiner appropriately determined all 
manifestations associated with the Veteran's acquired 
psychiatric disorder and commented on their severity, as 
requested by the Board in its January 2009 remand.  He also 
addressed the degree of occupational and social impairment 
caused by the Veteran's acquired psychiatric disorder and 
provided a GAF score as requested.  The Board is satisfied 
there was substantial compliance with its remand orders.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

After consideration of all of the evidence of record, the 
Board finds that the Veteran's acquired psychiatric 
disability more closely approximates the criteria for a 50 
percent disability rating.  While the Veteran's mental health 
symptomatology is significant, it is not consistent with the 
type of symptoms required for a 70 percent evaluation. His 
acquired psychiatric disorder is not productive of symptoms 
analogous to occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; impaired impulse control (such as 
unprovoked irritability  with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record does reflect that the Veteran has difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and an inability to establish and 
maintain effective relationships. On one occasion the Veteran 
reported that he had difficulty maintaining hygiene, but most 
of his evaluations showed that he had good grooming and 
hygiene, and that he was appropriately dressed.  

Treatment records in 2007 and 2008, reflect that the Veteran 
experienced some increased irritability, nightmares, and 
panic attacks.  His GAF scores during that period of time 
were 50, indicative of serious symptomatology, and he 
reported a decrease in cognitive functioning.  However, his 
symptoms improved markedly thereafter, and his GAF scores 
after that showed only mild to moderate symptoms as they had 
before then.  Moreover, the Veteran did not report any 
symptoms of decreased cognitive ability after the November 
2007 neuropsychological examination which found evidence of 
malingering.  However, throughout the course of the appeal, 
the Veteran's overall symptomatology has been more closely 
approximated by the criteria established for a 50 percent 
disability evaluation.  Therefore, the Board finds that 
entitlement to an increased initial evaluation for an 
acquired psychiatric disorder is not warranted.  

There is no evidence that the Veteran has been hospitalized 
for his disability or that it has interfered with his work to 
a marked degree.  The record indicates that the Veteran has 
worked as a case manager and reported that he was still 
employed during his most recent VA examination in February 
2009, despite stating in December 2008 that he had been laid 
off.   The existing schedular rating is based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the Veteran working or 
seeking work.  In this case, the Veteran has been employed 
full-time throughout most of the appeal.  A referral for 
consideration of an extraschedular rating for his acquired 
psychiatric disorder is not warranted.  38 C.F.R. § 3.321 
(b)(1).

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  However, the weight of the credible evidence 
demonstrates that the manifestations of the Veteran's 
acquired psychiatric disorder have warranted no more than a 
50 percent rating since September 20, 2006, the effective 
date of service connection. 

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability rating for an acquired 
psychiatric disorder, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine 
is denied.

Entitlement to an initial disability evaluation in excess of 
50 percent for an acquired psychiatric disorder, to include 
major depression and PTSD, is denied.


REMAND

The record reflects that the Veteran has exhibited some 
neurological deficit in the left lower extremity following 
the March 2008 post service motor vehicle accident.  Prior to 
this, he had complained of intermittent numbness in both 
lower extremities, but following the accident the complaints 
and findings are limited to the left lower extremity.  While 
the Veteran indicated in a March 2009 private evaluation that 
his low back symptomatology increased following the post 
service motor vehicle accident, he is not competent to 
attribute symptoms to an intervening event and there is no 
medical opinion of record commenting on whether current 
neurological symptoms are due to the service-connected 
degenerative disc disease of the lumbar spine.  

Accordingly, the case is REMANDED for the following action:

1.  The case should be returned to the 
March 2009 VA examiner to ascertain the 
etiology of any neurological deficit in 
the lower extremity(ies).  The claims 
folder and a copy of this document should 
be made available to the examiner for 
review prior to the examination.  The 
examiner should specify nerves affected 
and their degree of paralysis should be 
specified.  

For any neurological deficit exhibited, 
the examiner should provide an opinion as 
to whether it at least as likely as not 
(i.e., is there at least a 50 percent 
probability) was due to or aggravated by 
the service-connected degenerative disc 
disease of the lumbar spine.  If 
aggravated, the examiner should identify 
the baseline level of disability (prior 
to aggravation) and the permanent, 
measurable increase in the severity of 
the neurological disability attributable 
to the service-connected degenerative 
disc disease of the lumbar spine.  In 
doing so, the examiner is requested to 
comment on any effect the March 2008 
motor vehicle accident has on his 
neurological disability.  The examiner 
should review the service treatment 
records; VA examination reports dated in 
January 2005 and August 2007, and January 
2009; and private medical reports dated 
in March 2008, June 2008, and March 2009 
(that are summarized in this document).  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
does not result in a complete allowance, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case.  The Veteran must then be given 
an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


